Citation Nr: 1507376	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were previously remanded by the Board in September 2013 for further evidentiary development.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a February 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that the opinions offered pursuant to all three March 2014 VA examination are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With respect to the Veteran's claimed low back condition, the examiner concludes that the condition is less likely than not due to the Veteran's service.  In providing a rationale, the examiner notes an October 8, 1987 service treatment record documenting a right trapezius strain.  The examiner than goes on to state that "there are no other notes found to indicate that there were any chronic sequelae resulting from this episode.  In any case, current conditions affect the low, not mid, back and are likely due to typical senescent degeneration over time since discharge."  While it may be implied that the examiner reviewed the entirety of the Veteran's service treatment records, he does not specifically address the October 8, 1987 and November 24, 1987 records which document continued back pain.  While the October 1987 record provides a diagnosis of a right trapezius strain, the Veteran did complain of lower back pain.  In addition, the November 1987 record documents the Veteran's reported back injury due to mountain climbing.  As it is unclear from the examiner's rationale, the Board finds that a clarifying opinion is necessary to address these documented treatment records for back pain, in part because they do indicate that the Veteran's back injury continued over the course of a few months.

Regarding the Veteran's claimed left knee condition, again the examiner concludes that that the condition is less likely than not due to the Veteran's service.  In his rationale, the examiner notes a "1/29/2008" for complaint of left knee pain.  The Veteran's service treatment records contain an August 14, 1985 record of left knee pain, the result of overexertion.  As the Veteran does not specifically address this, the Board finds that a clarifying opinion is necessary.

For the Veteran's claimed acquired psychiatric condition, the examiner concluded that the Veteran did not meet the criteria for PTSD.  However, the Board notes that VA treatment records appear to contain previous diagnoses of PTSD.  In addition, the Veteran has submitted a July 2007 letter from a private physician diagnosing the Veteran with PTSD.  The Board believes a clarifying opinion should be provided to reconcile the conflicting medical evidence of record with respect to whether the Veteran has a current diagnosis of PTSD.

Additionally, the examiner concluded that the whether the Veteran's diagnosed anxiety disorder was related to his service "would require use of speculation due to the number of years elapsed between military service and report of symptomatology or treatment."  The examiner should provide a more detailed rationale for why such an opinion would require speculation, and in doing so should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or because he has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the March 2014 VA examiner for an opinion as to the etiology of the Veteran's claimed left knee condition.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, a review of the claims file will be sufficient in order to provide the requested opinion.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's current left knee disability.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the left knee disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  This includes the August 1985 service treatment record of treatment for a left knee injury.

The rationale for all opinions expressed must also be provided.  

2.  Return the claims file to the March 2014 VA examiner for an opinion as to the etiology of the Veteran's claimed back condition.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, a review of the claims file will be sufficient in order to provide the requested opinion.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current low back disability.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the low back disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  This includes the September 1987, October 1987, and November 1987 service treatment records documenting treatment for a back condition.

The rationale for all opinions expressed must also be provided.  

3.  Return the claims file to the March 2014 VA examiner for an opinion as to the etiology of the Veteran's claimed acquired psychiatric condition.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, a review of the claims file will be sufficient in order to provide the requested opinion.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

In the opinion offered by the examiner, the examiner should discuss the findings of the Veteran's diagnose of PTSD, to include VA treatment records and the July 2007 letter from a private physician submitted by the Veteran

Based on a review of the claims file and the clinical findings of the examination (if necessary), the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

 a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The rationale for all opinions expressed must also be provided.  It is strongly urged that the examiner answer the questions posed above.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After the requested records review and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




